DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 14,  in the reply filed on 8/19/22 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The penultimate line reads “...the second solvent comprises 1,  2-propanediol, ethylene glycol…”. “Comprises 1” may mean that the second solvent comprises 1 of: propanediol, ethylene glycol, etc., or it may mean  that Applicant is claiming “1,2-propanediol”. For examination purposes, the latter is assumed and the space between  1, and 2 in “1, 2-” should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 12, recites that the silicon oxide compound further comprises a solvent. However, a compound is a compound, a singular entity, and cannot comprise additional ingredients. It seems that Applicant means to claim that either the mixture further comprises a solvent or that the silicone oxide compound solution comprises a solvent. 
Claim 4 recites “or ester or ether”. It is unclear why the use of the first “or”. It is also unclear if ester or ether is meant to be an ester or ether of the isomer of butanol, or if it is meant to be an ester or ether of any of the enumerated solvents, or if it is meant to recite that the solvent can be an alcohol, and ester or an ether.
Claim 10 recites “all alkoxy group”, the meaning of which is unclear.
Claim 10 recites the limitation "the tetraalkoxysilane" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 and claim 14 (which depends from claim 13) recite that the silicon oxide compound comprises nanoparticles and that said nanoparticles comprise silicon oxide. It is unclear why recite A=B and B=A. It is also unclear if the silicon oxide compound solution further comprises nanoparticles or if  the silicon oxide compound of claim 1 is in the shape of nanoparticles. If the latter, then it is unclear how the compound can be in the shape of nanoparticles when claim 1 recites that the silicon oxide is a solution and there are two solvents present, wherein both solution and solvent implies that the silicon oxide is dissolved.
The remaining claims are rejected since they depend from rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over TAKANO et al (US 2001/0053447).
The present product claims recite a product- by-process step of how the silicon oxide compound solution is made. It has been established that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. 
TAKANO discloses (see entire document) the claimed silicon oxide compound solution and how it is made. Even if arguendo TAKANO did not disclose the claimed product-by-process, which he does, the method of the present invention does not impart any structure to the silicon oxide compound solution that is materially different than the silicon oxide compound solution disclosed by TAKANO and does not patentably affect the product. Specifically:
Claims 1 - 3 and 5 - 10: TAKANO discloses (see entire document) crosslinked silicon oxide compound in solution, wherein the silicon oxide compound comprises ([0017], [0019], [0031], [0032], [0051], [0052], [0069], [0085], claim 5):
 trimethoxymethylsilane [reading on the claimed second silicon atom chemically bound to 3 oxygen atoms and one atom different than oxygen and not capable of forming a Si-O-Si chemical bond of claim 1; reading on the monofunctionalized trialkoxysilane of the product-by-process part of claim 1; reading on the carbon atom chemically bound to the silicon atoms of claim 6; and reading on the alkyl being a methyl group of claim 7 – 10]; and 
tetramethoxysilane [reading on the claimed first silicon atom bound to 4 oxygen atoms of claim 1;  reading on the silicon oxide compound precursor of the product-by-process part of claim 1; reading on the tetraalkoxysilane of claim 5; and reading on the methoxy group of claim 10].
The above is mixed with water and acetic acid ([0033], [0035], examples I-5, II-5, III-5, IV-5) [reading on the claimed product-by-process part of claim 1 of mixing with an aqueous weak acid and reading on the claimed acetic acid of claims 2 and 3].

The silicon oxide compounds solution comprises a solvent, selected from alcohols, such as methanol and ethanol; ethers, such as ethylene glycol monomethyl ether; and acetates, such as ethyl acetate, and mixture of two or more ([0036], [0042], [0056], [0061], [0076], [0090], [0095]); example II-5 discloses the use two solvents [wherein a mixture of two solvents reads on the claimed first and second solvent of claim 1, and reads on the claimed one solvent having a higher vapor pressure than another of claim 1].
TAKANO discloses alcohols such as ethanol, failing to teach n-propanol for the first solvent as per claim 4; and discloses ethylene glycol monomethyl ether, failing to teach ethylene glycol monobutyl ether as the second solvent of claim 2. 
However, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) See MPEP § 2144.  Also, it is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99; and the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. In re Font, 213 USPQ 532.   
Accordingly, it would have been obvious to one of ordinary skill in the art to have replaced TAKANO’s ethanol (i.e., alcohol having 2 carbon atoms) with n-propanol (i.e., alcohol  having 3 carbon atoms) and replaced ethylene glycol monomethyl ether (i.e., ethylene glycol ether having an ethyl group) with ethylene glycol monobutyl ether (i.e., ethylene glycol ether having a butyl group), and have thus arrived at the claimed composition with reasonable expectation that the compounds behave similarly, have similar properties, and can be used in similar applications.

Claims 11 – 12: TAKANO discloses that the tetramethoxysilane is present in amounts of 15 mol% or more, preferably 20-60 mol% ([0033], [0052], [0072], [0086]) [leaving 80-40 mol% for the trialkoxysilane; or 1-3:4-2 of tetraalkoxysilane to trialkoxysilane, thus fully encompassing the claimed less than 3/2 and greater than 2/3]. Example I-5, for instance, discloses 25 g of tetramethoxysilane and 20 g of trimethoxymethylsilane [or 1.12/1 molar ratio, meeting the claims of less than 3/2 and greater than 2/3].
Claims 13 – 14: TAKANO discloses silica as an inorganic filler ([0043]) [reading on the claimed silicon oxide particles]. Although TAKANO is silent whether the particles are nanoparticles, TAKANO discloses that they range in size from 0.01 to 50 microns, preferably 0.1 – 14 microns ([0043]), which qualify as nanoparticles since the present specification describes silicon oxide nanoparticles as  having a diameter of 200 nm (0.2 microns) or less (see [0014] of the present Published Application). If Applicant means to claim that it is the silicon oxide compound solution of claim 1 that is in the form of nanoparticles, TAKANO discloses examples in which the silicon oxide in solution is added methyl ethyl ketone or methanol to produce a liquid comprising a solid content of 10% and 1% by weight (ex. I-5, II-5, IV-5) [TAKANO’s silicon oxide compound solution is therefore in particle form].

Claims 1 - 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ZHANG (CN 1752165, using machine translation).
The present product claims recite a product- by-process step of how the silicon oxide compound solution is made. It has been established that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. 
ZHANG discloses (see entire document) the claimed silicon oxide compound solution and how it is made. Even if arguendo ZHANG did not disclose the claimed product-by-process, which he does, the method of the present invention does not impart any structure to the silicon oxide compound solution that is materially different than the silicon oxide compound solution disclosed by ZHANG and does not patentably affect the product. Specifically:
ZHANG discloses (see entire document) a crosslinked silicon oxide compound solution comprising a tetraalkoxysilane [as claimed] and a trialkoxysilane [as claimed] made by mixing it with aqueous acetic acid [as claimed] and a solvent, wherein the solvent is a mixture of alcohols, such as ethanol, isopropanol, butanol, ethylene glycol ethyl ether, etc. (abstract, claims 1-6 and 10, [0012]-[0017], [0021], [0022], [0027]).
The trialkoxysilane is methyl trimethoxysilane (claim 4, [0020]) [reading on claims  6-10].
The tetraalkoxysilane is tetramethoxysilane ([0030] [reading on claim 10].
The amount of tetraalkoxysilane is 0-40 wt% and the trialkoxysilane is 10-60 wt%, based on the entire solution (claims 1 and 2) [encompassing the claimed ratios when converted to mol%].

ZHANG discloses that the choice of solvents have great influence on the properties of the silicon oxide when coated, such as not volatilizing too quickly, so as to give good smoothness  and  scratch resistance, etc. ([0034]). 
All examples disclose using two alcohols, namely,  isopropanol and ethylene glycol ether [reading on the claimed first and second solvents; reading on the claimed isopropanol of claim 4; and reading on one solvent having a vapor pressure higher than the other].
ZAHNG discloses ethylene glycol ether in general (example 1) and ethylene glycol ethyl ether (claim 6), but is silent regarding specifically ethylene glycol butyl ether. 
However: 
Since ZHANG discloses ethylene glycol ether in general, it implies to be open to any ethylene glycol ether, which encompasses ethylene glycol butyl ether, and one of ordinary skill in the art would be motivated to use any ethylene glycol ether with reasonable expectation of success.
Additionally, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) See MPEP § 2144.  Also, it is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99; and the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. In re Font, 213 USPQ 532.   
Accordingly, it would have been obvious to one of ordinary skill in the art to have replaced ZHANG’s ethylene glycol ethyl ether (i.e., ethylene glycol ether having an ethyl group) with ethylene glycol butyl ether (i.e., ethylene glycol ether having a butyl group), and have thus arrived at the claimed composition with reasonable expectation that the compounds behave similarly, have similar properties, and can be used in similar applications.

Claims 1 – 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over TAKANO et al (US 2001/0053447) in view of ZHANG (CN 1752165, using machine translation).
TAKANO’s  and ZHANG’s disclosures are discussed above and are incorporated herein by reference.
It would have been obvious to one of ordinary skill in the art to have used  ZHANG’s isopropanol and an ethylene glycol ether as TAKANO’s solvents, since TAKANO discloses that two solvents can be used, such as ethanol and ethylene glycol ethyl ether and ZHANG discloses that ethanol and isopropanol are interchangeable and further discloses the motivation for including the two solvents in that the choice of solvents have great influence on the properties of the silicon oxide when coated, such that it does not volatilize too quickly, so as to give good smoothness  and  scratch resistance, etc., wherein both TAKANO and ZHANG are concerned with a silicon oxide compound solution comprising tetraalkoxysilane and a trialkoxysilane made by mixing it with aqueous acetic acid and a solvent, wherein the solvent is a mixture of two alcohols, namely ethanol or isopropanol, and an ethylene glycol ether, such as ethylene glycol ethyl ether.

Claims 13 – 14 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ZHANG (CN 1752165, using machine translation) in view of TAKANO et al (US 2001/0053447).
ZHANG’s and TAKANO’s disclosures are discussed above and are incorporated herein by reference.
ZHANG is silent regarding silicon oxide nanoparticles. However, it would have been obvious to one of ordinary skill in the art to have added TAKANO’s silicon oxide nanoparticles in ZHANG’s composition since TAKANO discloses that, advantageously, the silicon oxide fillers improve dimensional stability and resistance against moisture and heat and are used to attain excellent properties, such as high dielectric constant, efficient radiation and high strength (abstract, [0007], [0043]), wherein both TAKANO and ZHANG are concerned with a silicon oxide compound solution comprising tetraalkoxysilane and a trialkoxysilane made by mixing it with aqueous acetic acid and a solvent, wherein the solvent is a mixture of two alcohols, namely ethanol or isopropanol, and an ethylene glycol ether, such as ethylene glycol ethyl ether.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765